Exhibit 10.iii.g.

Pursuant to the Management Incentive Plan (“MIP”) of The Mosaic Company (the
“Company”), key managers of the Company and its subsidiaries, including
executive officers, are eligible for annual cash incentive compensation based
upon the attainment of business performance goals that are pre-established by
the Board of Directors of the Company, upon the recommendation of the
Compensation Committee or a subcommittee of outside directors. Attainment of the
performance measures determines the amount of the incentive payment for
executive officers and all or a portion of the amount of the incentive payment
for other participants. Threshold, target and maximum payout levels are set
based upon the extent to which the specified performance measures are attained.
Target annual incentive awards for executive officers range from 45% to 110% of
base salary for the fiscal year ending May 31, 2009. The Corporate performance
measures for the fiscal year ending May 31, 2009 are (i) consolidated operating
earnings (“operating earnings”) and (ii) average consolidated working capital
(“average working capital”), weighted 80% on the operating earnings measure and
20% on the average working capital measure. The Corporate performance measures
apply to all executive officers, except that the performance measures for
executive officers who are leaders of the Company’s business units are based 60%
on consolidated operating earnings and average consolidated working capital and
40% on operating earnings and average working capital of their respective
business units. The plan has a minimum level for both the operating earnings
measure and the average working capital measure at which payments begin. In
addition, the plan has a separate threshold for the operating earnings measure
below which no payout will be made under the average working capital measure.
The maximum payout percent for both the operating earnings measure and the
average working capital measure is 225% of the target annual incentive award.